Citation Nr: 1757939	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1970 to August 1974, to include service aboard the USS GUADALCANAL (LPH-7) from July 1971 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision and notification letter of the Department of Veterans Affairs (VA) Regional Office (AOJ) in Lincoln, Nebraska.  The AOJ denied the benefits sought on appeal.

The Veteran initially filed a claim for service connection for PTSD.  In the March 2013 notice of disagreement, the Veteran requested to amend his claim to include a mental health condition, not otherwise specified, to include depression and anxiety, in addition to his original PTSD claim.  A January 2014 rating decision denied the amended claim to entitlement to service connection for a mental health condition, not otherwise specified, to include depression and anxiety.

The Board has considered the Veteran's original and amended claim as broadened to an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran and his spouse provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in April 2015.  A transcript of the hearing is of record.

In August 2015, the Board remanded this matter for a VA examination.  In response, the AOJ provided the Veteran with a VA examination for his claimed PTSD.  The Board finds the AOJ has substantially complied with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.   The Veteran's currently diagnosed PTSD is not the result of or otherwise etiologically related to his active duty service.

2.   The Veteran's currently diagnosed psychiatric disorders are not the result of or otherwise etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA's duty to notify and assist was satisfied by letters sent by the AOJ in February 2012 and April 2013.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2017).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged any error in the VCAA notice, and the VA has fulfilled its duty to notify.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The VA has also satisfied its duty to assist.  The VA has undertaken appropriate actions to obtain all evidence relevant to this claim.  The AOJ has secured the Veteran's service treatment records (STRs), VA Medical Center (VAMC) treatment records, and Social Security Administration (SSA) records.  The Veteran has submitted personal statements as well as arguments from his representative.  38 U.S.C. § 5103A (2012), 38 C.F.R. § 3.159 (2017).

This appeal was certified on August 17, 2014.  The November 2015 VA examination for PTSD was correctly conducted in connection with this claim by a licensed clinical psychologist in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also 38 C.F.R. § 4.125(a) (2017); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-V).  Additionally, this VA examiner based the opinion on the evidence before him, included a rationale, and considered the Veteran's lay assertions in reaching a conclusion.  Therefore, this medical opinion is adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The AOJ has substantially complied with the August 2015 Remand.  Stegall, supra.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran submitted a claim for PTSD in February 2012 based on his diagnosis of PTSD by the North Platte VA Medical Center (VAMC).  In his claim, the Veteran did not specify what his in-service stressors were for his diagnosed PTSD, and did not respond to AOJ requests for further information.  The Veteran's Board hearing testimony and VAMC records indicate the Veteran's in-service stressors were worrying about Marines who he helped load onto helicopters as they went out on missions because he would hear from other service members of helicopter wrecks that occurred.  The Veteran also stated that he feared for his life when he had to "strap in" during a tropical storm or hurricane.  During that storm he feared the ship would sink; saw a Marine wounded and bleeding from being crushed by equipment; he saw the hallways twist from the waves; and afterwards he saw catwalks that were torn off the front of the ship.  

In additional to his claimed in-service stressors, the record reflects that the Veteran was involved in a motor vehicle accident that resulted in injuries to him and his wife and the death of the driver of the other vehicle.  Due to the severity of the injuries sustained in the accident, the Veteran was life flighted from the scene.

Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for PTSD resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131 (2012); 39 C.F.R. § 3.303 (2017).  To establish service connection for PTSD, the Veteran must have: (1) medical evidence establishing a clear diagnosis of PTSD under 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptoms and a claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective August 4, 2014, 38 C.F.R. § 4.125(a) requires a diagnosis that conforms to the DSM-V (Diagnostic and Statistical Manual of Mental Disorders).  However, prior to that date, the regulation required a diagnosis consistent with the DSM-IV.  Because the Veteran filed his current claim prior to August 2014, in affording all benefit of the doubt to the Veteran, the Board finds a diagnosis under DSM-IV or DSM-V shall fulfill the requirements of 38 C.F.R. § 4.125(a).

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has been diagnosed with varying psychiatric disorders, including PTSD, anxiety, and depression.  As such, the evidence shows the presence of a current psychiatric disorder.  Therefore, the Board finds the first element of service connection is met.

The Veteran's psychiatric disabilities, including symptoms of PTSD, are not causally linked to his active duty service.  In reaching this determination, the Board has considered any and all psychiatric diagnoses reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In other words, the Board has considered all of the Veteran's reported symptoms and limitations in considering the scope of his claim for service connection.

A review of the Veteran's STRs reveals no evidence of a diagnosis, treatment for, or any complaints of a psychiatric disorder, including depression or anxiety, while in-service.  Rather, the first evidence of treatment or complaints for psychiatric symptoms does not occur until July 2011.  An August 2011 mental health clinic note indicates that the Veteran denied any traumatic events during service, but reported a serious car accidents 4 years prior in which a woman his car head on seriously injuring him, his wife, and her parents.  The driver of the other car passed away.  He reported chronic pain following the accident as well as occasional nightmares and flashbacks of the accident.

In addition, with regard to the Veteran's PTSD claim, none of the Veteran's claimed in-service stressors qualify for service connection.  Specifically, the combat provisions are not applicable to any of the Veteran's in-service stressors in the instant appeal.  38 C.F.R. § 3.304(f)(2).  The Veteran's service treatment records, DD 214, and service personnel records do not reflect that the Veteran served in combat nor personally engaged in combat with any enemy.  VAOPGCPREC 12-99 (October 18, 1999).  Likewise, the Board finds that none of the Veteran's reported in-service stressors meet the standard of "fear of hostile military or terrorist activity" as described in 38 C.F.R. § 3.304(f)(3).  The event or circumstance must have been perpetrated by either a member of an enemy military or by a terrorist.  Hall v. Shinseki, 717 F.3d 1369 (Fed. Cir. 2013).  None of the Veteran's reported in-service stressors, including the storm or its effects, nor the helicopter crash, had anything to do with hostile military or terrorist activity.  Therefore, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony to establish occurrence of the in-service stressor under 38 C.F.R. § 3.304(f).  Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Even though the Veteran's reports of a storm during service and other in-service stressors of worrying about fellow servicemen that were traveling in helicopters are credible, the third element of a link between the current symptoms and the claimed in-service stressors, is not established.  A nexus must be established by medical evidence.  The VA examiner opined that the in-service stressors the Veteran points to as causing his PTSD were less likely than not the cause of his current symptoms.  The VA examiner specifically considered the Veteran's stressors of being exposed to a severe storm during service and worrying about the safety of other servicemen in helicopters, the examiner did not consider these stressors sufficient to have resulted in the currently diagnosed PTSD.  Rather, the VA examiner opined that a third stressor, the Veteran's post-service automobile accident, was more likely than not the cause of the Veteran's current symptoms.  This opinion is competent as it was written by a licensed clinical psychologist, is credible because it is corroborated by the evidence in the record, and is therefore assigned great probative weight.

The Veteran points to a contrasting opinion from his social worker at the VAMC to support a nexus for his claim.  The Board observes that the records from the social worker's notes.  The Veteran's early VA psychological treatment records in August 2011 identify his car accident as the likely cause of his PTSD.  Only later notes from the social worker in November 2011 and January 2012 indicate in-service stressors the Veteran describes in his testimony above are the cause of his PTSD, including constantly thinking of and wondering about "those soldiers on the helicopters and if there were casualties and/or wounded" and his time of "bad high seas."  

The Board ultimately finds the most probative evidence of record to be the opinion of the VA examiner in November 2015, which is consistent with the clinical evidence of record, and which was provided by a psychologists of greater training and expertise in rendering medical opinions regarding the etiology of psychiatric disabilities than the social worker.

As a result, the preponderance of the evidence shows the Veteran's does not have a current acquired psychiatric disorder related to his active duty service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


